Citation Nr: 1522830	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  08-30 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a separate rating for the service-connected degenerative arthritis of the cervical spine, status-post surgery C6-C7 on the basis of related neurological manifestations, to include involvement of either upper extremity.

2.  Entitlement to a separate rating for neurological manifestations of the service-connected degenerative disc disease of the lumbar spine on the basis of related neurological manifestations, to include involvement of either lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1981 to August 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  Jurisdiction rests with the RO in New Orleans, Louisiana.

This case was previously before the Board in July 2012 when the Board assigned a 20 percent rating for the service-connected lumbar spine disability, and denied higher ratings for service-connected degenerative arthritis of the cervical spine and degenerative arthritis, plantar fasciitis, and tendonitis of the right foot. 

The Veteran appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Memorandum Decision, the Court vacated the Board's decisions as to these issues and remanded the matter to the Board for further proceedings to address whether the Veteran was entitled to separate ratings for neurological deficits due to the service-connected cervical and lumbar spine disabilities.  However, the Court explained in a footnote, that because the Veteran had not appealed the portion of the decision pertaining to his service-connected right foot disability or that referable to the ratings assigned by the service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine, the decision would not be disturbed as to those matters.  As such, these matters identified by the Court are not before the Board for the purpose of further review.

Pursuant to the Court's January 2014 Memorandum Decision, in August 2014, the Board remanded the claims herein for additional development and consideration.  Specifically, the August 2014 Board remand directed that updated VA treatment records be obtained, a VA examination be afforded to the Veteran and thereafter the claims be readjudicated.  The record reflects that updated VA treatment records have been associated with the claims and that a variety of VA examinations were conducted in November 2014 for the claims herein.  In February 2015, a supplemental statement of the case was issued.  


FINDINGS OF FACT

1.  The most competent and credible evidence of record indicates that the Veteran does not have separate neurological manifestations involving either upper extremity or a neurological manifestation that he is not already compensated for, associated with his service-connected degenerative arthritis of the cervical spine, status-post surgery C6-C7.

2.  The most competent and credible evidence of record indicates that the Veteran does not have separate neurological manifestations involving either lower extremity associated with his service-connected degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating for neurological manifestations of service-connected degenerative arthritis of the cervical spine, status-post surgery C6-C7 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242, the General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

2.  The criteria for a separate disability rating for neurological manifestations of service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242, the General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The claims for higher ratings, for degenerative arthritis of the cervical spine, status-post surgery C6-C7, and degenerative disc disease of the lumbar spine, and related neurological manifestations, arose from the initial grant following service connection for these claims.  No further notice is needed for the issues addressed in this decision.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA examination reports and VA treatment records have been obtained and are in the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records.

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran regarding whether there was any additional neurological manifestations associated with the Veteran's service connected neck and back disabilities.  In November 2014, VA provided examinations for neck conditions, peripheral nerves conditions, back conditions, hand and finger conditions, foot conditions, including flatfoot, and ankle conditions.  The Board notes that the November 2014 VA examination reports and opinions reflect that the examiner reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board concludes that the November 2014 medical examinations and opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims on appeal.  As the requested directives have been fulfilled, the Board finds there has been substantial compliance with the August 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  As such, appellate review may proceed without prejudice to the Veteran. 

II.  Merits of the Claims

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's service-connected disabilities of degenerative arthritis of the cervical spine, status-post surgery C6-C7 and degenerative disc disease of the lumbar spine are both evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Note (1) of the General Rating Formula indicates that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine. 

Turning to the merits of the claims, an October 2005 VA general examination report noted the Veteran underwent a reimplantation of the ulnar nerve on his right elbow in July 2011.  The October 2005 VA examiner reported that the muscles of the upper forearm; however, apparently detached from the medial epicondyle of the right elbow causing the muscle to retract down into the above one-third of the right forearm.  The October 2005 VA examiner stated this caused a deformity in that area as well as weakness and decreased sensory sensation along the medial forearm on the right arm and fourth and fifth fingers of the right hand.  The October 2005 VA examiner stated the damage to the ulnar nerve caused the Veteran's numbness along the medial side of the right forearm and in to the fourth and fifth fingers of the right hand. 

The October 2005 VA examiner stated that in the past the Veteran had been diagnosed with degenerative disk disease with pain in his back.  However, the October 2005 VA examiner stated such would isolate itself to the middle of the back and would not radiate into his legs.  A December 2008 VA treatment record documented the Veteran was experiencing problems with lower back and sometimes radiation to the groin area associated with intermittent tingling and numbness.  The December 2008 VA treatment record diagnosed lower back pain with radiation and MRI indicative of lumbosacral spondylosis, herniated disk.

The April 2010 VA spine examiner also reported the Veteran denied any arm pain, numbness or tingling and denied any weakness, stiffness, fatigue, leg or foot weakness.  The April 2012 VA spine examiner reported the Veteran complained of low back pain with radiation down the posterior aspect of his thighs to his knees, with numbness and tingling in his legs.  

An April 2010 peripheral nerves VA examiner noted the Veteran complained of mild diminished feeling in his right long and little finger without loss of motion or strength.  The April 2010 peripheral nerves examiner noted that with respect to sensory function of the upper right extremity, such had decreased vibration, and decreased light touch decreased.  The examiner noted the location of the abnormality was the ulnar distribution.  Upon examination the left upper extremity was noted to be normal.   The April 2010 VA examiner diagnosed a right elbow condition; mild right ulnar nerve compression based on May 2010 VA treatment record (the April 2010 VA examinations were conducted in April 2010 but the actual reports were issued in June 2010). 

The May 2010 VA treatment record noted the Veteran complained of numbness in the right third, fourth, and fifth fingers, neck pain, and pain between his shoulder blades.  The VA treatment record noted possible pressure on the right ulnar nerve at the elbow and that it was possible that there may be scar tissue pressing on the nerve.  In a February 2011 VA treatment record the Veteran complained of complaints of chronic low back pain that had gotten worse over the past year with radiation down both lower extremities but primarily to left leg currently.  A March 2011 VA treatment record noted that because the Veteran had been wearing a helmet for his job, pain starts to come back at the root of the neck with radiation to the left side.  An April 2011 VA treatment record also noted, in part, low back pain which radiates through posterior aspect of knee.  A February 2013 VA treatment record noted with respect to the musculoskeletal system, there was no joint pain, redness, swelling, or heat, no neck or back pain and no weakness or numbness.  An April 2014 VA sleep clinic treatment record noted the Veteran had leg pain, likely neuropathic.  

The Veteran was afforded a series of VA examinations in November 2014 conducted by the same VA examiner.  The VA neck conditions examination report noted upon sensory examination the bilateral shoulder area and bilateral inner outer forearm were normal.  However, the hand and fingers of the Veteran's right side was characterized as decreased but his left hand and fingers were characterized as normal.  The VA neck conditions examiner found radiculopathy, of the upper right side only, which was characterized by mild numbness and mild intermittent pain.  The VA neck conditions examiner diagnosed cervical disk disease with RUE (right upper extremity) radiculopathy, post-surgery with progression to spondylosis (DJD/degenerative joint disease).  

The VA peripheral nerves examiner diagnosed right ulnar nerve entrapment at cubital tunnel, post-surgical release with residual mild neuropathy of RMF (right middle finger), RRF (right ring finger) and RLF (right little finger) fingertip numbness.  Upon examination the VA peripheral nerves examiner noted for the bilateral lower extremities mild intermittent pain, mild paresthesias and/or dysesthesias and mild numbness.  The VA examiner also noted mild numbness with respect to the right upper extremity.  The VA examiner found that muscle strength was 5/5 in all categories (elbow/wrist flexion and extension, knee extension, pinch, grip, ankle plantar flexion and dorsiflexion) and there was no muscle atrophy.  Physical examination also revealed reflexes of biceps, triceps, brachioradialis, knee and ankle normal bilaterally.  A sensory examination documented the bilateral shoulder area, bilateral inner/outer forearm, bilateral upper anterior thigh, bilateral thigh/knee, bilateral lower leg/ankle, and bilateral foot/toes were all normal.  With respect to the hand/fingers the left side was normal and the right side was characterized as decreased.  

The November 2014 VA examination report indicated that with respect to the median nerve evaluation, a Phalen's sign test and a Tinel's sign test were negative bilaterally.  The November 2014 VA examination report revealed the right ulnar nerve right had mild incomplete paralysis but the left side was normal.  Additionally the radial nerve, median nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group, lower radicular group, sciatic nerve, external popliteal, musculocutaneous nerve, anterior tibial  nerve, Internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were characterized as normal bilaterally.  EMG (electromyogram) studies, conducted as part of the November 2014 VA peripheral nerves examination found the bilateral lower extremities and left upper extremity were normal while the right upper extremity was abnormal.  

The November 2014 hand and fingers examination report revealed findings as documented above.   The November 2014 back conditions examination report stated there was no radicular pain or any other signs or symptoms due to radiculopathy.  The November 2014 foot conditions, including pes planus, examination report noted foot pain several times a month, and increased mid-foot pain in September 2010; however the VA examiner opined that symptoms in the feet are greater than 50 percent related to the plantar fasciitis condition rather than DJD.  The November 2014 ankle conditions examination report stated the Veteran reported ongoing mild posterior ankle pain in the area of the Achilles tendon and lower calf.  There is bilateral plantar fasciitis pain several times per month in the mid foot arches, lasting about one to two  minutes and frequent tenderness at the insertion of the fascia on the undersurface of the heels; however, the examiner did not provide a diagnosis related to such.

The November 2014 VA examiner noted findings of mild demyelination right ulnar neuropathy at the elbow, which was likely a residual of a previous ulnar neuropathy at the elbow, status post ulnar transposition, chronic neuropathic motor unit action, potential changes in the distribution of the right C7 anterior primary ramus, consistent with history of right C7 radiculopathy, and no electrodiagnostic evidence of acute cervical or lumbosacral radiculopathy, brachial plexopathy, lumbosacral plexopathy and/or other upper or lower extremity neuropathy.

The November 2014 VA examiner stated that the Veteran had cervical disc disease with right cervical radiculopathy in the C7 distribution post-surgery, right ulnar nerve entrapment post-surgery with residual ulnar neuropathy.  The November 2014 VA examiner opined that while there were two neurological conditions affecting the RUE, the exact percent each contributed to the overall RUE disability could not be determined without resorting to speculation; however, based on current history of numbness in the hand, the physical examination showing decrease in distal fingertips in ulnar nerve distribute and EMG results, the greatest neurological etiology in the RUE was the ulnar neuropathy, with a certainty of greater than 50 percent, causing RMR, RRF and RLF fingertip numbness since the right C7 radiculopathy would affect mainly the radial nerve distribution rather than the ulnar nerve distribution.  However, the VA examiner stated that cervical radiculopathy could explain the right pericervical muscle pain the Veteran described.  The November 2014 VA examiner further opined that there were only subjective symptoms of a lumbar radiculopathy and the current physical examination was inconsistent with lumbar radiculopathy findings or changes, and the November 2014 EMG did not confirm any significant findings of a lower extremity radiculopathy as would be expected from a neurological condition related to the lumbar spondylosis.

Based on the foregoing, the Board finds that a separate rating is not warranted for a neurological abnormality associated with the Veteran's service-connected degenerative arthritis of the cervical spine, status-post surgery C6-C7.  Specifically, the November 2014 VA examiner did not attribute the Veteran's ulnar neuropathy to his degenerative arthritis of the cervical spine, status-post surgery C6-C7.  The VA examiner opined that cervical radiculopathy could explain the right pericervical muscle pain the Veteran described.  To the extent that the Veteran has cervical radiculopathy, service connection could be granted and may be separately rated so long as there is no violation of the rule against pyramiding.  However, the Veteran has been evaluated for his service-connected neck disability based on limitation of range of motion, of which pain is a factor.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's cervical radiculopathy has been characterized by pain.  Any pain localized to the cervical spine already has been evaluated under chronic orthopedic manifestations, and to separately rate neck pain additionally as a neurologic manifestation would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  The November 2014 examiner generally indicated that radiculopathy of the right side was mild.  Thus, if cervical radiculopathy, manifested pericervical muscle pain, was rated under other Diagnostic Codes such would not provide for any evaluation in excess of the 20 percent currently assigned under Diagnostic Code 5242 for the Veteran's service-connected neck disability.  Specifically, such Diagnostic Code includes 8513, all radicular groups, which would only provide for a 20 percent evaluation for mild incomplete paralysis.  Thus, the Board finds Diagnostic Code 5242 best characterizes the Veteran's service-connected neck disability and a change to another Diagnostic Code is not warranted.  Moreover, the Veteran's complaints of "occasional severe occipital/temporal headaches" as noted in the Memorandum Decision is not credible probative evidence of migraine headaches much less characteristic prostrating attacks of migraine headaches such that a separate compensable rating would be warranted under Diagnostic Code 8100.  

Additionally, with respect to radiculopathy related to the ulnar nerve, although the Veteran is service connected for a right elbow disability, which includes ulnar nerve reimplantment, the Board does not have jurisdiction of such in this appeal.  An increased rating related to the Veteran's service-connected right elbow disability has not been appealed to the Board and moreover, the issues herein are the result of the January 2014 Memorandum Decision, which as described above, limited the issues to the issues listed on the title page.  

Furthermore, a separate rating is not warranted for a neurological abnormality associated with the Veteran's service-connected degenerative disc disease of the lumbar spine with regard to the lower extremities.  In this regard, the medical evidence includes the Veteran's reports of neurological manifestations, including as documented in VA treatment records, as described above.  However, the November 2014 VA examiner, did take into account the Veteran's reports of neurological manifestations and the evidence of record, did not diagnosis the Veteran with radiculopathy of the lower extremity or a neurological disability that is attributable to his degenerative disc disease of the lumbar spine.  Thus, a separate rating is not warranted in this case for additional neurological manifestations of the lower extremities.

In arriving at these conclusions, the Board has carefully considered the Veteran's statements and reports of neurological manifestations.  However, the Board finds that the objective testing administered by the November 2014 VA examiner holds greater probative weight as to the existence and etiology of any neurological manifestations related to the service-connected back and neck disabilities.  The Board acknowledges that medical evidence, including VA treatment records, documented the Veteran's complaints of neurological manifestations, including reported symptoms of pain, numbness, and tingling attributed to his service-connected neck and back disabilities.  Nonetheless, the Board finds the objective testing methods conducted by the November 2014 VA examiner including by EMG, to hold the highest probative weight in terms of identifying and rating peripheral nerve injuries.  See 38 C.F.R. § 4.120. 

The Board notes that competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the November 2014 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting rationale as well as reasoned medical explanations.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The November 2014 VA examiner considered the Veteran's statements, past medical history, and the theories presented, but still found that his reported symptomatology did not present a true disability picture involving radiculopathy for the lower extremities.  The November 2104 VA examiner, as stated above, attributed upper right extremity radiculopathy to the right elbow disability which is not on appeal and did note the existence of right pericervical muscle pain also addressed above.  Consequently, the Board finds the November 2014 VA examiner's report is probative and is afforded significant evidentiary weight.  

The Board notes that the Veteran has asserted that he has neurological manifestations related to his service-connected degenerative arthritis of the cervical spine, status-post surgery C6-C7 and service-connected degenerative disc disease of the lumbar spine.  However, the question of whether the Veteran has a neurological condition or one that is related to his service-connected disabilities is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, determining the neurologic manifestations of such disorder requires special diagnostic testing and the interpretation of such test results.  There is no indication that the Veteran possesses the requisite skill or knowledge necessary to administer or interpret these tests.  Consequently, the Veteran is not competent to provide an etiological opinion as to that question.

Therefore, the Board finds that separate disability ratings for neurological manifestations of service-connected degenerative arthritis of the cervical spine, status-post surgery C6-C7 and service-connected degenerative disc disease of the lumbar spine are not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable for the claims herein, and his claims must be denied.  38 U.S.C.A. § 5107 (2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a separate rating for neurological manifestations of service-connected degenerative arthritis of the cervical spine, status-post surgery C6-C7 is denied.

Entitlement to a separate rating for neurological manifestations of service-connected degenerative disc disease of the lumbar spine is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


